COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00352-CR


FELIPE D. SALOME                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      The trial court convicted Appellant Felipe D. Salome of interference with

the public duties of a peace officer2 and sentenced him to five months‟

confinement in Tarrant County Jail. In his sole point, Appellant challenges the

sufficiency of the evidence to support his conviction. Because we hold that the



      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 38.15 (West 2011).
evidence is sufficient to support his conviction, we affirm the trial court‟s

judgment.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.3 Appellant does not

explain in what way the evidence is insufficient except as to identity. He does not

challenge evidence of intent, the lawfulness of the officers‟ actions, the degree of

force used by the officers, or any issue other than identity. For that reason, we

address only the sufficiency of the evidence of identity.

      Magdaleno Murillo‟s family was holding a birthday party for Murillo‟s four-

year-old son. At about 11:30 p.m., Officer Marshall Meyer responded to a loud

music disturbance call at the Murillo home. Someone turned the music down as

Officer Meyer arrived, so he did not take further action. As he was driving away,

he heard the music playing loudly again.

      As Officer Meyer returned to the Murillo home, additional officers arrived

separately. Murillo‟s thirteen-year-old daughter testified that she and her mother

saw two police officers walk toward the back of the house where the music was

playing, “and that‟s when they started saying, „Turn that fucking music off.‟”

Officer Meyer told Murillo that he was writing him a ticket for the loud music, and,

      3
       Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).


                                         2
according to Officer Meyer, Murillo responded by taking an aggressive stance.

A large group of people began to approach Murillo and Officer Meyer.

      A man from the party stepped between the group of people and Officer

Meyer to try to calm the situation down by telling Officer Meyer that he needed to

calm down. Officer Meyer told the man—whom both the State and Appellant

refer to as the peacekeeper and the translator, because there was a suggestion

that that man was a translator for John Peter Smith Hospital (JPS)—to get out of

his way.

      The peacekeeper and others calmed Murillo down, and Murillo gave

Officer Meyer his driver‟s license to provide Officer Meyer with the necessary

information for the ticket. Murillo, however, refused to sign the ticket, so Officer

Meyer and Officer Thomas Hauck decided to arrest Murillo. When Officer Meyer

tried to handcuff Murillo, he resisted. Officer Meyer forced Murillo to the ground,

and the record reflects that five officers were on top of Murillo. Officer Meyer

testified that Appellant attempted to drag him out from under Murillo, causing

Officer Meyer pain and hurting his shoulder.

      Appellant denied being part of the melee. He testified that Murillo was his

brother-in-law and that the officers “were all beating him real bad.” Appellant

stated at trial that he was trying to protect the little ones and that he was telling

people not to approach the fight. He testified that some of the young people

were taking photographs and that one of them, Marco, was arrested for taking

pictures. Appellant stated that the police had pushed Marco toward a police car,


                                         3
so Appellant told the officers that the sixteen- and seventeen-year-old boys being

arrested were just kids. Appellant told Marco to stay calm and that everything

would be fine. Appellant testified that he was arrested after he spoke to the

officers.

       The trial court concluded that, even though the officers probably

overreacted, they were facing a mob and responding in a lawful manner, they

found themselves “over their heads[,] and they were being injured.”

       Section 38.15(a) of the penal code provides in pertinent part,

       A person commits [the offense of interference with public duties] if
       the person with criminal negligence interrupts, disrupts, impedes, or
       otherwise interferes with:

             (1) a peace officer while the peace officer is performing a duty
             or exercising authority imposed or granted by law[.]4

       Appellant‟s sole argument is that “[i]t is clear that Meyers [sic] has

confused the Appellant with someone else.        It is clearly established that the

Appellant was the „representative‟ „interpreter‟ „translator‟ „Miguel‟ „Molina‟ and

generally the peacekeeper person that tried to help the situation and not interfere

with it.” Appellant argues that Officer Meyer confused him with the person who

had actually grabbed the officer‟s arm.

       But Officer Hauck testified that Appellant was not the peacekeeper, and

Appellant testified that he works in ceramics; there is no evidence that he served



       4
        Tex. Penal Code Ann. § 38.15(a)(1).


                                          4
as a translator at JPS. There is also no evidence that the peacekeeper ever

touched anyone.

      Based on the evidence presented at trial, a rational trier of fact could have

found that Appellant was the person who grabbed Officer Meyer‟s arm,

interfering with his ability to gain control of Murillo and arrest him. We therefore

hold that the evidence is sufficient to support Appellant‟s conviction5 and overrule

his sole point.

      Having overruled Appellant‟s sole point, we affirm the trial court‟s

judgment.




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 28, 2011




      5
       See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789.


                                         5